Case 16-33583-KLP       Doc 48     Filed 05/04/21 Entered 05/04/21 16:08:19          Desc Main
                                   Document     Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                       )
                                                )
   DAVID HUGH TILLEY                            )       Case No. 16-33583-KLP
                                                )       Chapter 13
                          Debtor                )

                     MOTION TO APPROVE WAIVER OF REQUIREMENT
                 TO COMPLETE POST-PETITION FINANCIAL MANAGEMENT
                 COURSE AND CERTIFICATION PURSUANT TO 11 U.S.C. § 1328

            COMES NOW, the Debtor, by counsel, and as and for Debtor’s Motion to Approve

   Waiver of Requirement to Complete Post-Petition Financial Management Course and

   Certification Pursuant to 11 U.S.C. § 1328, states as follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on July

   20, 2016.

            2.     All payments under the confirmed Chapter 13 Plan have been made to the

   Trustee.

            3.     The Debtor died on or about July 22, 2020 and is unable to complete a class on

   personal financial management, or execute a certification in accordance with 11 U.S.C. § 1328.

            WHEREFORE, the Debtor, by counsel, respectfully requests that the Court enter an

   Order waiving the Debtor’s requirement to complete the post-petition financial management

   course and certification Pursuant to 11 U.S.C. § 1328, and for such other relief as the Court may

   deem appropriate.


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   P.O. Box 508
   Richmond, VA 23218
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 16-33583-KLP        Doc 48   Filed 05/04/21 Entered 05/04/21 16:08:19            Desc Main
                                  Document     Page 2 of 6




                                                       DAVID HUGH TILLEY


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   P.O. Box 508
   Richmond, VA 23218
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 4, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof, and a copy was mailed to the parties on

   the list attached hereto.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               2
Case 16-33583-KLP        Doc 48    Filed 05/04/21 Entered 05/04/21 16:08:19            Desc Main
                                   Document     Page 3 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   DAVID HUGH TILLEY                             )       Case No. 16-33583-KLP
                                                 )       Chapter 13
                          Debtor                 )


                            NOTICE OF MOTION AND OF HEARING

          The above Debtor has filed a Motion to Approve Waiver of Requirement to Complete
   Post-Petition Financial Management Course and Certification Pursuant to 11 U.S.C. § 1328 in
   the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219




                                                3
Case 16-33583-KLP        Doc 48   Filed 05/04/21 Entered 05/04/21 16:08:19           Desc Main
                                  Document     Page 4 of 6



                  Attend a hearing scheduled for May 26, 2021 at 10:00 a.m. at the U.S.
                   Bankruptcy Court, Eastern District of Virginia, 701 East Broad Street,
                   Room 5100, Richmond, VA 23219. If no timely response has been filed
                   opposing the relief requested, the court may grant the relief without holding a
                   hearing.

           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: May 4, 2021                                  DAVID HUGH TILLEY


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 4, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and a copy was mailed to the parties on

   the list attached hereto.




                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               4
               Case 16-33583-KLP             Doc 48       Filed 05/04/21            Entered 05/04/21 16:08:19           Desc Main
Label Matrix for local noticing                      Recovery Management Systems
                                                          Document           Page Corporation
                                                                                      5 of 6              UST smg Richmond
0422-3                                               25 SE 2nd Avenue, Suite 1120                         Office of the U. S. Trustee
Case 16-33583-KLP                                    MIAMI, FL 33131-1605                                 701 East Broad St., Suite 4304
Eastern District of Virginia                                                                              Richmond, VA 23219-1849
Richmond
Fri Apr 30 10:31:33 EDT 2021
Urban Financial of America, LLC.                     WILMINGTON SAVINGS FUND SOCIETY, FSB                 Wilmington Savings Fund Society,
Robertson, Anschutz & Schneid, P.L.                  Robertson, Anschutz & Schneid, P.L.                  Robertson, Anschutz, Schneid & Crane LLC
6409 Congress ave Suite 100                          6409 Congress Ave., Suite 100                        10700 Abbotts Bridge Road, Suite 170
Boca Raton, FL 33487-2853                            Boca Raton, FL 33487-2853                            Duluth, GA 30097-8461


United States Bankruptcy Court                       Capital One Bank (USA), N.A.                         (p)CAPITAL ONE
701 East Broad Street                                PO Box 71083                                         PO BOX 30285
Richmond, VA 23219-1888                              Charlotte, NC 28272-1083                             SALT LAKE CITY UT 84130-0285



Debt Rec Sol                                         Finance of America Reverse LLC                       Finance of America Reverse, LLC.
900 Merchants Concourse                              Celink                                               Reverse Mortgage Solutions, Inc.
Westbury, NY 11590-5142                              3900 Capital City Blvd                               14405 Walters Road, Suite 200
                                                     Lansing, MI 48906-2147                               Houston, TX 77014-1345


(p)INTERNAL REVENUE SERVICE                          IRS                                                  Internal Revenue Service
CENTRALIZED INSOLVENCY OPERATIONS                    P.O. Box 7346                                        P.O. Box 7346
PO BOX 7346                                          Philadelphia, PA 19101-7346                          Philadelphia, PA 19101-7346
PHILADELPHIA PA 19101-7346


RMS                                                  Synchrony Bank                                       David Hugh Tilley
P.O. Box 8630                                        c/o of Recovery Management Systems Corp              12706 Cottage Mill Terrace
Richmond, VA 23226-0630                              25 S.E. 2nd Avenue, Suite 1120                       Midlothian, VA 23114-3116
                                                     Miami, FL 33131-1605


James E. Kane                                        Suzanne E. Wade
Kane & Papa, PC                                      341 Dial 877-996-8484 Code 2385911
1313 East Cary Street                                7202 Glen Forest Drive, Ste. 202
P.O. Box 508                                         Richmond, VA 23226-3770
Richmond, VA 23218-0508



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One Bank Usa N                               IRS                                                  (d)Internal Revenue Service
15000 Capital One Dr                                 P.O. Box 21126                                       Kansas City, MO 64999-0002
Richmond, VA 23238-0000                              Philadelphia, PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
               Case 16-33583-KLP      Doc 48   Filed 05/04/21         Entered 05/04/21 16:08:19         Desc Main
(u)Finance of America Reverse, LLC.       (u)Reverse Mortgage Solutions,
                                               Document           Page Inc.,
                                                                         6 of as6 servi   (u)Wilmington Savings Fund Society, FSB, as T




End of Label Matrix
Mailable recipients    19
Bypassed recipients     3
Total                  22
